Citation Nr: 0524859	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from January 1986 to January 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA) which held that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for hearing loss disability, and denied 
the reopened claim on the merits.

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board must still review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).  As such, the issues for 
consideration on appeal are those currently found on the 
cover page of this decision.

The reopened claim of entitlement to service connection for 
bilateral hearing loss disability is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  By a rating action in October 2001, the RO denied a 
reopened claim for service connection for hearing loss 
disability, the veteran was notified of his right to appeal, 
but a timely appeal was not filed.

2.  Evidence added to the record since the October 2001 RO 
determination is new, relates to an unestablished fact 
necessary to substantiate the veteran's claim, and raises a 
reasonable possibility of substantiating the veteran's claim.



CONCLUSIONS OF LAW

1.  The RO's October 2001 decision which denied a reopened 
claim for service connection for hearing loss disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2004).  

2.  The evidence received since the October 2001 rating 
decision is new and material and the veteran's claim for 
service connection for bilateral hearing loss disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In October 2003, subsequent to the veteran filing his claim 
for the issue on appeal, the RO issued to him VCAA 
notification.  However, the Board observes that such letter 
only apprised the veteran of the evidence and information 
needed to support a claim of service connection for hearing 
loss disability.  As the RO incorrectly characterized the 
issue on appeal as one for service connection, rather as one 
for new and material evidence, it did not send the veteran 
the proper VCAA with respect to the claim for new and 
material evidence.  However, the Board finds that in light of 
the favorable determination herein to reopen the claim for 
service connection for hearing loss disability, further 
development with regard to VA's duties to notify and assist 
would serve no useful purpose.  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision.


New and Material Evidence

Factual Background

The Old Evidence

On the authorized audiological evaluation in January 1985, 
taken in conjunction with an enlistment examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
10
0
20
10
15



An in-service reference audiogram dated in January 1986 found 
the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
15
15
LEFT
0
5
5
20
15

An in-service hearing conservation audiogram dated in June 
1988 found the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
10
5
5
5
10


On the authorized audiological evaluation in January 1990, 
taken in conjunction with a reenlistment examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
10
5
5
5
10

In a service medical record dated in September 1993, the 
veteran indicated that he had been counseled on the hearing 
conservation program aboard his ship, that he had been sized 
and fitted for hearing protection, and that earplugs were 
issued.



An in-service hearing conservation audiogram dated in 
November 1995 found the following pure tone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
15
10
5
10
5

On the authorized audiological evaluation in November 1995, 
taken in conjunction with a separation examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
15
10
5
10
5

On the authorized audiological evaluation taken in 
conjunction with the veteran's January 1997 VA compensation 
and pension examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
15
LEFT
5
5
0
15
5

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
Although the veteran indicated that he was exposed to rifle 
fire when he qualified on the shooting range, he did not 
report any problems with his hearing.  The examiner reported 
that the veteran's hearing was within normal limits 
bilaterally.

By rating action dated in March 1997, the RO denied the 
veteran's claim for service connection for hearing loss 
disability on the basis that the veteran's hearing was within 
normal limits and there was no current hearing loss 
disability.

In a November 1999 decision, the Board of Veteran's Appeals 
denied the veteran's claim for service connection for hearing 
loss disability on the basis that the veteran did not have a 
current hearing loss disability.

By rating action dated in October 2001, the RO denied the 
veteran's claim for service connection for hearing loss on 
the basis that the veteran did not currently have defective 
hearing.

The Additional Evidence

The veteran underwent a private audiological evaluation in 
August 2003.  The examiner stated that the veteran had a 
slight high frequency sensorineural hearing loss bilaterally.  
He also reported that the maximum word recognition scores 
were 96 percent bilaterally.  The examiner further stated 
that it was quite likely that the beginning of the veteran's 
hearing decrease stemmed from his history of being exposed to 
the noise of helicopters and airplanes while serving on a 
flight line in the military from the mid 1980's through the 
late 1990's.  The examiner further noted that the type and 
degree of the hearing level on the veteran's audiogram was 
consistent with noise induced hearing loss.  Also, the 
examiner reported that the pure tone average for 1000, 2000, 
3000, and 4000 Hz was 21.25 decibels for the right ear and 20 
decibels for the left ear.

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002);  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)(2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
such service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

Analysis

The evidence of record at the time of the October 2001 rating 
decision indicated that the veteran did not have current 
hearing loss disability for VA purposes.  Indeed, on the 
January 1997 VA compensation and pension examination, the 
examiner stated that the veteran's hearing was within normal 
limits, bilaterally.  Without demonstration of current 
disability, there could be no service connection.  Degmetich 
v. Brown, 104 F. 3d 1328 (1997).

The Board finds that the August 2003 private audiological 
record, submitted subsequent to the prior final October 2001 
RO determination, is new because it was not of record at the 
time of the prior final RO denial in October 2001.  Also, the 
Board notes that the August 2003 record is material because 
when considered in conjunction with previous evidence of 
record, relates to an unestablished fact that is necessary to 
establish the veteran's claim, namely current hearing loss 
disability for VA purposes.  Specifically, the examiner 
reported that the veteran had a slight high frequency 
sensorineural hearing loss, bilaterally.  Also, the examiner 
reported that the pure tone average for 1000, 2000, 3000, and 
4000 Hz was 21.25 decibels for the right ear and 20 decibels 
for the left ear.  While the examiner did not specifically 
indicate that the auditory threshold level in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater, such has been demonstrated as reasonably 
possible based on the reported pure tone threshold averages 
for the right and left ears.  The existence of current 
hearing loss disability for VA purposes was missing at the 
time of the prior final October 2001 denial.  Further, the 
examiner noted that the type and degree of the hearing level 
on the veteran's audiogram was consistent with noise induced 
hearing loss.  As such, the August 2003 audiological record 
is not cumulative and redundant, and raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the veteran's claim for service 
connection for bilateral hearing loss disability.  


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss 
disability, the appeal, to this extent, is granted.


REMAND

The veteran asserts that service connection is warranted for 
a bilateral hearing loss disability.  The Board notes, 
however, that in August 2003, a private examiner diagnosed 
the veteran with a slight high frequency sensorineural 
hearing loss bilaterally, which he opined was quite likely 
due to the veteran's exposure to helicopter and airplane 
noise while serving on a flight line in the military.  
However, the Board notes that while the veteran may have a 
decrease in his hearing, it does not constitute hearing loss 
disability for VA purposes.  As noted above, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000 and 4,000 Hertz is 40 decibels or greater; or when the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).  In this case, although the veteran underwent 
an audiological examination in August 2003, the examiner did 
not specifically state what the veteran's pure tone 
thresholds were at the 500-4000 Hertz frequencies and the 
Board is unable to ascertain such thresholds from the 
audiological report.  An audiologic examination to determine 
whether the veteran currently has hearing loss disability for 
VA purposes would be useful for final appellate consideration 
of the reopened claim. 

In view of the foregoing, the case is hereby Remanded for the 
following action:

1.  Schedule the veteran for a VA audiologic 
examination of each ear to determine the nature and 
etiology of hearing loss of the right and left 
ears.  The auditory threshold for each of the 
frequencies of 500, 1,000, 2, 000, 3,000 and 4,000 
Hertz, as well as speech recognition scores using 
the Maryland CNC Test, should be provided for each 
ear.  The examiner should opine whether it is at 
least as likely as not that the veteran has hearing 
loss due to service.  The rationale for the opinion 
expressed should be set forth.  The claims folder 
must be made available to the examiner for review 
in conjunction with the examination.

2.  Thereafter, the RO should readjudicate the 
reopened claim for entitlement to service 
connection for bilateral hearing loss disability.  
If the benefit sought remains denied, the RO should 
issue a supplemental statement of the case and 
afford the appropriate opportunity to respond.  
Thereafter, the case should be returned to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



The veteran is advised that a failure to report for the 
scheduled examinations without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


